Name: Council Decision (EU) 2019/1088 of 6 June 2019 on the signing, on behalf of the European Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024)
 Type: Decision
 Subject Matter: Africa;  fisheries;  European construction;  international affairs
 Date Published: 2019-06-27

 27.6.2019 EN Official Journal of the European Union L 173/1 COUNCIL DECISION (EU) 2019/1088 of 6 June 2019 on the signing, on behalf of the European Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 241/2008 (1), concluding the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2) (the Agreement). The Agreement entered into force on 15 April 2008, was tacitly renewed and remains in force. (2) Following the Commission recommendation, the Council decided on 28 February 2017 to authorise the opening of negotiations with the Republic of Guinea-Bissau for the conclusion of a new protocol implementing the Agreement. (3) The previous protocol to the Agreement expired on 23 November 2017. (4) The Commission has negotiated on behalf of the Union a new protocol. As a result of those negotiations the new protocol was initialled on 15 November 2018. (5) The objective of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) (the Protocol) is to enable the Union and the Republic of Guinea-Bissau to work more closely on promoting a sustainable fisheries policy, sound exploitation of fisheries resources in Guinea-Bissau waters and efforts by Guinea-Bissau to develop a blue economy. (6) In order to ensure an expeditious start to fishing activities by Union vessels, the Protocol should be applied on a provisional basis as from the signature thereof. (7) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2019-2024) is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis as from the date of the signature thereof (3), pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) Council Regulation (EC) No 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (OJ L 75, 18.3.2008, p. 49). (2) Fisheries partnership Agreement between the European Community and the Republic of Guinea-Bissau for the period 16 June 2007 to 15 June 2011 (OJ L 342, 27.12.2007, p. 5). (3) The date from which the Protocol will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.